Citation Nr: 1735749	
Decision Date: 08/29/17    Archive Date: 09/06/17

DOCKET NO.  15-03 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for an acquired psychiatric disorder, to include PTSD, anxiety disorder, and depressive disorder.

2.  Entitlement to compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, for loss of the use of the right hand resulting from an October 2012 release median nerve entrapment surgery (carpal tunnel surgery).


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

J. L. Burroughs, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1952 to March 1954.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in August 2012 and June 2014 of the Department of Veterans Affairs (VA) Regional Office (RO) in Guaynabo, Puerto Rico.  Jurisdiction currently resides at the RO in San Juan, Puerto Rico.

The Court of Appeals for Veteran Claims (Court) has held that a claim for service connection for a psychiatric disorder encompasses all pertinent symptomatology, regardless of how that symptomatology is diagnosed.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  However, a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury, when it is an independent claim based on distinct factual bases.  Boggs v. Peake, 520 F.3d 1330   (Fed. Cir. 2008).  In reconciling these holdings, the Court held that when varying diagnoses are involved, in considering whether the claim presented is one to reopen or is a new claim to be adjudicated on the merits, "the focus of the Board's analysis must be on whether the evidence presented truly amounts to a new claim 'based upon distinctly diagnosed diseases or injuries' or whether it is evidence tending to substantiate an element of a previously adjudicated matter."  Velez v. Shinseki, 23 Vet. App. 199, 204 (2009).

The Board denied service connection for an acquired psychiatric disorder in September 1985.  The Veteran filed a claim for service connection for PTSD in August 2011.  He subsequently identified problems with depressive disorder and anxiety disorder.  However, just as in the previous evidence of record, the Veteran maintained that he suffered from a psychiatric disorder as a result of his active service.  The Board will broaden the claim under Clemons, and consider whether new and material evidence has been submitted to reopen a broader claim for an acquired psychiatric disorder to include PTSD, anxiety disorder and depressive disorder.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed Board decision dated in September 1985, service connection was denied for an acquired psychiatric disorder based on the finding that the Veteran had neither an acquired psychiatric disorder that was in incurred nor aggravated by service.

2.  The evidence received since the September 1985 Board decision includes evidence that relates to an unestablished fact necessary to substantiate the claim for service connection for an acquired psychiatric disorder, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim.

3.  The preponderance of the evidence against the finding of the existence of an additional disability of the right hand as a result of hospital care or medical or surgical treatment furnished by VA in connection with a medical procedure (surgery) conducted in October 2012.


CONCLUSIONS OF LAW

1.  The September 1985 Board decision to deny service connection for an acquired psychiatric disorder is final.  38 U.S.C.A. §7105 (West 2014); 38 C.F.R. §§ 20.1103, 20.1104 (2016). 

2.  The criteria for reopening the claim of entitlement to service connection for an acquired psychiatric disorder are met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

3.  The criteria for compensation benefits under the provisions of 38 U.S.C.A.         § 1151 for additional disability resulting from the Veteran's carpal tunnel surgery at the San Juan VA Medical Center (VAMC) in October 2012 have not been met.  38 U.S.C.A §§ 1151, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.361 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The claim to reopen has been granted, as discussed below.  Any error related to the VCAA is moot. 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

As to the claim for 1151 benefits, neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Reopening 

Once a claim has been denied in an unappealed RO decision it is final so long as new and material evidence has not been added to the record in the appeal period.  38 U.S.C.A. §§ 7104, 7105(c) (West 2014); 38 C.F.R. §§ 3.156(b), 20.302(a), 20.1103 (2016).  Claims that are the subject of final decisions generally cannot be reopened.  See 38 U.S.C.A. § 7105(c).  

An exception to the rule that VA may not reopen a claim that has been the subject of a final disallowance is that if new and material evidence is presented or secured with respect to such claim VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2014).  When determining whether additional evidence is new and material, VA must determine whether such evidence has been presented under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id. 

In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet.  App. 510, 513 (1992).  

The RO denied service connection for a nervous condition in an August 1983 rating decision.  The Veteran appealed.  In a September 1985 final decision, the Board affirmed the denial of entitlement to service connection, which had been recharacterized as a claim for service connection for an acquired psychiatric disorder.  The Board determined that there was a lack of evidence of an acquired psychiatric disorder in service, at service separation, or current evidence establishing the Veteran suffered from a chronic psychiatric condition. 

Since the Board's September1985 denial, the Veteran has submitted evidence documenting diagnoses of depression, anxiety, and PTSD.  See January 2012 VA examination and January 2013 San Juan VAMC treatment records.  Such is new and material.  The Veteran's lay statements and clinical records are similarly new and material evidence as they suggest continual treatment for chronic psychiatric disorders.  As a result, the evidence presents some possibility of substantiating the claim.  Therefore there is sufficient new and material evidence to reopen the previously-denied claim.  38 C.F.R. § 3.156(a), Shade v. Shinseki, 24 Vet. App. 110 (2010).

38 U.S.C.A. § 1151 Laws and Regulations 

Compensation shall be awarded for a qualifying additional disability or a qualifying death of a Veteran in the same manner as if that additional disability or death were service-connected.  A disability or death is a qualifying additional disability or qualifying death if the disability or death was not the result of the Veteran's willful misconduct and the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by VA, and the proximate cause of the disability or death was: (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable.  38 U.S.C.A. §1151 (West 2014). 

To obtain compensation, a claimant must show: (1) a qualifying additional disability, (2) actually caused by the treatment furnished by VA, and (3) a proximate or direct cause that is either a fault on the part of VA or an event not reasonably foreseeable.  To establish VA fault, it must be shown that VA failed to exercise the degree of care that would normally be expected of a reasonable health care provider or that VA furnished care without the Veteran's informed consent.  38 U.S.C.A. §1151 (a) (West 2014); 38 C.F.R. § 3.361(c)(1), (d)(1) (2016). 

To determine whether a Veteran has an additional disability, VA compares the Veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy (CWT) program upon which the claim is based to the Veteran's condition after the care, treatment, examination, services, or program has stopped.  VA considers each involved body part or system separately.  38 C.F.R. § 3.361(b).

Claims based on additional disability or death due to hospital care, medical or surgical treatment, or examination must meet the applicable causation requirements. Actual causation is required.  To establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the additional disability or death.  Merely showing that a Veteran received care, treatment, or examination and that the Veteran has an additional disability or died does not establish cause.  Additional disability or death caused by a Veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.  Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c).

With regard to carelessness or negligence, to establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination was the proximate cause of a veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the veteran's additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the veteran's informed consent. Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  See 38 C.F.R. § 3.361(d)(1). 

As to reasonable foreseeability, whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have foreseen or disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  See 38 C.F.R. § 3.361 (d)(2); Schertz v. Shinseki, 26 Vet. App. 362, 367-69 (2013).

Merits

The Veteran underwent right hand carpal tunnel surgery at San Juan VAMC in October 2012.   Post-surgery, it was determined that he continued to suffer from median nerve entrapment at the wrist.  See February 2013 VAMC San Juan Treatment Records.  He contemporaneously reported increased residual pain, numbness, weakness, and limitation of range of movement at the first three digits of his hand.  See January and February 2013 VAMC San Juan Treatment Medical Records.  Subsequently, he asserted that his condition worsened to the point that he could no longer move his hand.  See June 2014 Statement.  

However, contrary to his assertions, the Board finds the preponderance of the evidence is against a finding that the Veteran suffered an additional disability associated with his October 2012 VAMC San Juan carpal tunnel surgery. 

A VA examiner in June 2014 opined that following his surgery the Veteran suffered additional disabilities of residual pain and limitation of range of movement at the "first three hand digits."  The examiner contradicted this finding when he went on to explain that prior to surgery the Veteran experienced similar if not duplicative symptomatology.  Specifically, clinical records contained reports of chronic hand pain and limited range of movement attributable to pre-surgery advanced inflammatory degenerative changes.  The Veteran was also not to have had an infected right index finger with necrotic tissue and delayed open wound healing which could have explained his residual pain and limited range of movement.  Comorbid conditions of "diabetes mellitus with poor control, peripheral neuropathy, and peripheral vascular disease" which also promoted delayed healing and less functionality was highlighted as well. 



Given the equivocal findings of the June 2014 examination report, which was also limited in its rationale, the Board requested an advisory opinion from an independent medical expert (IME).  See 38 U.S.C.A. § 7109 (2014); 38 C.F.R. § 20.901 (d) (2016).   An IME opinion and subsequent addendum were received from a Board certified hand surgeon in April and December 2016.  Copies of both were provided to the Veteran and his representative in May 2017.  No additional evidence or argument was received. 

The April and December 2016 IME hand expert opinions carry great probative value as they directly address entirety of the record, to include the Veteran's lay statements.   In this regard, the expert clarified that the Veteran did not suffer from additional disabilities.  She explained that the clinical evidence established the Veteran's reported symptoms either preexisted surgery or were post-surgery manifestations wholly unrelated to his surgery.  

In rendering this opinion, the expert indicated that it was medically impossible for the Veteran's surgery to have caused total loss of motor function.  Specifically, medical literature supports that:

standard carpal tunnel surgery involves cutting a ligament over the nerve distal to where the motor branches come off for the superficialis and profundus tendons it is anatomically not possible that he would lose motion in his entire hand.  Even if his median nerve was completely transected in the course of the surgery, at that level, it would only result in a sensory deficit to the radial 4 1/2 digits and a loss of opposition of the thumb only.  Not the entire hand.  The ulnar nerve could have been cut making the hand weak and preventing the small and ring fingers from flexing at the MCP joint.  However, once again the extrinsic tendon would not be affected by cutting either the medical nor ulnar nerves at the level of the wrist.

The expert then went on to explain that if the Veteran had manifested causalgia post-surgery that this could have caused his loss in functionality.  However, post-surgery clinical records, and the VA examination report, were negative for such a finding or even subjective reports by the Veteran.  She emphasized that post-surgical NCS/EMG testing revealed no change in his median motor and sensory abilities and the clinical records established the Veteran gained strength post-surgery.

Competency of the Veteran's lay statements or opinions is limited to inferences that are rationally based on his perception and do not require specialized education, training, or experience.  While he is competent to describe his symptoms and the events surrounding his claimed carpal tunnel incident, the matter of diagnosing a resulting condition and determining the nature and etiological of that diagnosis are complex medical questions.  Attributing the Veteran's claimed loss of use of his hand and various hand complaints to a particular diagnosis or etiological factors amidst his aforementioned medically complex health profile cannot be accomplished by the Veteran based on inferences gained by his own personal knowledge, perceived through the use of his senses without specialized knowledge, education, or experience.  It is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer an opinion on the question of the etiology of his claimed hand disorder.  For these reasons, the Board finds that the Veteran's lay statements are not competent to establish either a diagnosis of an additional disability or an etiological link between any disability and his claimed VA treatment.

The Board finds the IME opinions more probative than the initial finding of the VA examiner because they directly address the clinical and lay evidence of record and are predicated on post-surgical test results.  Indeed, when viewed in its entirety, the findings of the VA examiner regarding pre-surgery disabilities in essence bolster the discussion provided by the IME expert.  Based on the above, the Board finds that the Veteran has not shown a disability resulting from VA medical care and his claim must be denied.  Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  

Finally, as there is no additional disability shown, the Board need not reach the question of whether the proximate cause of any such additional disability was: (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not recently foreseeable.


ORDER

New and material evidence sufficient to reopen a claim for service connection for an acquired psychiatric disorder having been received, the appeal is granted to this extent only.

Compensation benefits pursuant to 38 U.S.C.A. § 1151 (West 2016) for loss of the use of the right hand, as a result of carpal tunnel surgery at a VAMC in October 2012, are denied. 


REMAND

As to the Veteran's claim for an acquired psychiatric disorder, his most recent VA examination was in January 2012.  This examination did not address the etiology of his diagnoses of anxiety and depressive disorders.  Moreover, as the Veteran has subsequently received diagnoses for PTSD, the propriety of these diagnoses and the disabilities relationship to service must be addressed.  Thus, the Veteran should be afforded a new VA examination to determine whether his acquired psychiatric disabilities are related to service.

Accordingly, the case is REMANDED for the following action:

1.  Copies of all outstanding treatment records, to include VAMC records, should be obtained and added to the claims file.  

2.  Then, schedule the Veteran for a VA examination to determine the nature and etiology of an acquired psychiatric disorder, to include PTSD, depressive disorder, and anxiety.  Provide the examiner with information (such as a summary of corroborated stressors) and directions consistent with current applicable regulations.  The claims file and a copy of this remand must be provided to the examiner and he or she must indicate review of these items in the examination report.  The examiner should address the following:

a) What diagnosis or diagnoses are applicable to the Veteran's currently-manifested psychiatric disorders? 

b) In particular, is it at least as likely as not (a 50 percent, or greater, likelihood) that the Veteran currently has PTSD?  If PTSD is found, the stressor relied on should be noted in the record.

c) For each assigned current diagnosis, to include PTSD and/or any other acquired psychiatric disorder present, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent, or greater, likelihood) that the current acquired psychiatric disorder(s) was(were) incurred or aggravated during the Veteran's service or as a result of an incident or stressor during the Veteran's service. 

A complete rationale for any opinion expressed must be provided.  An examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.  As such, if the examiner is unable to offer an opinion, it is essential that the examiner provide a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide the opinion is based on the limits of medical knowledge.

3.  Thereafter, the RO/AMC should readjudicate the Veteran's claim to include consideration of all evidence received as a result of this remand.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a supplemental statement of the case and allowed an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


